DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Fukuhara (U.S. Publication No. 2016/0169977 A1) discloses “an apparatus and method for identifying an abnormality occurring in a secondary battery system.  The secondary battery system includes a plurality of modules each accommodating one or more blocks.  Each of the blocks is formed by connecting battery cells of two or more secondary batteries.  The apparatus includes a voltage measurement unit configured to detect voltage of the secondary batteries on a block by block basis, and to output the detected voltage as a block voltage value, a string current measurement unit configured to measure electric current of a module string formed by connecting the plurality of modules in series to output the measured electric current as a string current value, an information acquisition unit configured to acquire module information of, among the plurality of modules included in the module string, a module accommodating a block where a difference between the block voltage value and the block voltage value with a first-order lag has been changed to exceed a voltage threshold value in a predetermined time period around a time point at which correlation between the block voltage value and the string current value is lost, a report reception unit configured to receive a report of an abnormality occurred in the secondary batteries, and a module identification unit configured to identify, as a module having the abnormality, the module corresponding to the module information at time of receiving the report by the report reception unit.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a memory storing instructions; and a processor configured to execute the instructions to implement: a first classification unit configured to perform first classification of each piece of set information by information being included in each piece of the set information being a combination of waveform information and on/off information, and representing a similarity degree of the waveform information, the waveform information being separated from current information representing current supplied to an electric instrument, and representing a current waveform in a first period, the on/off information representing timings of supply start and supply stop of current having the current waveform in a second period.”

 
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a memory storing instructions; and a processor configured to execute the instructions to implement: a first classification unit configured to perform first classification of each piece of set information by information being included in each piece of the set information being a combination of waveform information and on/off information, and representing a similarity degree of the waveform information, the waveform information being separated from current information representing current supplied to an electric instrument, and representing a current waveform in a first period, the on/off information representing timings of supply start and supply stop of current having the current waveform in a second period.”

Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “performing first classification of each piece of set information by information being included in each piece of the set information being a combination of waveform information and on/off information, and representing a similarity degree of the waveform information, the waveform information being separated from current information representing current supplied to an electric instrument, and representing one or more current waveforms in a first period, the on/off information representing timings of supply start and supply stop of current having the current waveform in a second period.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “processing of performing first classification of each piece of set information by information being included in each piece of the set information being a combination of waveform information and on/off information, and representing a similarity degree of the waveform information, the waveform information being separated from current information representing current supplied to an electric instrument, and representing one or more current waveforms in a first period, the on/off information representing timings of supply start and supply stop of current having the current waveform in a second period.”

Claims 2, 4, 6, 9 and 10 are allowable due to their dependencies on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 5 is allowable due to its dependency on claim 4. 
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866